Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	JP 2017-201672 cited in the information disclosure statement of 8 May 2019 and JP 2008-100871, JP 2012-231098, JP 2016-174135, JP 2012-212807 and JP 2011-32496 cited in the information disclosure statement of 1 March 2019 have been considered with respect to the provided English translations. 
	JP 2017-201672 cited in the information disclosure statement of 1 March 2019 have been considered with respect to the provided English abstract.
In the information disclosure statement of 1 March 2019, applicants cited both the International Search Report and the Written Opinion for PCT/JP2017/0340973 as a single document. Only the Search Report part of this document was considered since the Written Opinion is in Japanese and no concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, was provided.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-4 and 8 simply teach forming a magnetic powder by heat treating magnetic particles comprising Fe3O4 to form magnetic particles comprising ε-Fe2O3, There is no size limitations in these claims on either set of the particles. The specification teaches, for example in paragraphs 7, 8 and 14-16, that the particle size of the magnetic particles comprising ε-Fe2O3 is an important aspect of the invention and that the magnetic particles comprising ε-Fe2O3 of the invention are nanoparticles. Based on these teaching in the specification, it is clear that applicants did not contemplate producing micron sized and larger ε-Fe2O3 comprising particles. Thus the claimed process where any sized magnetic particles comprising Fe3O4 is heat treated to form any sized magnetic particles comprising ε-Fe2O3 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
2O3 comprising magnetic particles by degassing an iron acetylacetonate solution; heat treating the degassed solution to form nanosized Fe3O4 containing particles; coating these nanoparticles with silica to suppress the particle aggregation which occurs during the high temperature heat treatment; heat treating the coated particles to for silica coated ε-Fe2O3 comprising magnetic particles and then removing the silica coating. This is the only process disclosed in the specification for producing ε-Fe2O3 comprising particles from Fe3O4 containing particles. There is no other process steps or condition disclosed in the specification to indicate applicants contemplated the claimed generic process. Thus the process of claims 1-7 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2, as written, indicates that the whole ε-Fe2O3 comprising particle is reduced. Nowhere in the specification is this claimed process taught. The specification teaches surface of the ε-Fe2O3 comprising is reduced so as to form an α-Fe shell on the ε-Fe2O3 comprising particle. Thus the claimed process was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3, as written, indicates that the whole reduced particle is oxidized. Nowhere in the specification is this claimed process taught. The specification teaches oxidize the surface of the α-Fe shell so that the resulting particle has a ε-Fe2O3 comprising core, an α-Fe shell and an iron oxide outer shell. Thus the claimed process was not described in the specification in such a way 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite as to what is being reduced the whole particle or the surface of the particles. Claim 3 is indefinite as to what is being oxidized the whole particle, part of the reduced particle, all of the reduced surface of the particles or part of the reduced surface of the particles. 

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ),1st and 2nd paragraph, set forth in this Office action.
There is no teaching or suggestion in the cited art of record of producing ε-Fe2O3 comprising magnetic particles by degassing an iron acetylacetonate solution; heat treating the degassed solution to form nanosized Fe3O4 containing particles; coating these nanoparticles with silica to suppress the particle aggregation which occurs during the high temperature heat 2O3 comprising magnetic particles and then removing the silica coating. Furthermore, there is no teaching or suggestion in the cited art of record of reducing the surface of the ε-Fe2O3 comprising magnetic particles so as to form an α-Fe shell nor is there any teachings or suggestion to oxidize the surface of the α-Fe shell so that the resulting particle has a ε-Fe2O3 comprising core, an α-Fe shell and an iron oxide outer shell. 
	JP 2017-201672. U.S. patent application publication 2019/0096551 and U.S. patent 11,031,034 are cited as of interest in that they teach heat treating magnetic particles comprising Fe3O4 to form magnetic particles comprising ε-Fe2O3, but neither reference is prior art. JP 2017-201672 was published after the effective filing date of this reference, and U.S. patent application publication 20190096551 has an effective filing date after applicants’ effective filing date.  U.S. patent 11,031,034 has the same assignee as this application and thus is not prior art under exceptions for 35 USC 102(b)(2)(c) and the claims of U.S. patent 11,031,034 do not include this process an. U.S. patent 9,330,821 is cited as on interest since it teaches producing Fe3O4 nanoparticles by a liquid-phase thermal decomposition process using an iron acetylacetonate solution. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/7/22